Citation Nr: 1442066	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for hammertoe of the right foot.
 
2. Entitlement to an initial rating greater than 10 percent for hammertoe of the left foot.
 

REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington. In May 2013 and February 2014, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

In March 2013, the Veteran testified at hearing before the undersigned Veterans Law Judge, sitting at the RO.  A copy of the transcript is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary in this appeal to ensure compliance with the Board's February 2014 remand orders, which requested that a VA examination be conducted and that in addition to reporting the clinical findings at the examination, the examiner was to offer an opinion as to whether the overall severity of the Veteran's disability is moderate, moderately severe, or severe.  The VA examination was performed in June 2014, but no such opinion was offered.  Therefore, the VA examination did not substantially comply with the Board's orders in the February 2014 remand, and another opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
Accordingly, the case is REMANDED for the following action:

1. Request an opinion from the examiner who performed the June 2014 VA examination or from an equally qualified examiner as to whether the Veteran's service-connected hammertoe disabilities result in overall disability that is moderate, moderately severe, or severe.  A complete rationale for any opinion advanced must be provided. 

If it is determined that an opinion cannot be formed without another clinical examination, such examination should be scheduled.  

2. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the July 2014 supplemental statement of the case (SSOC).  If any benefit sought remains denied, provide another SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



